SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues.
Petitioner Jagbir Singh Tut, a native of India, seeks review of the denial by the Board of Immigration Appeals (“BIA”) of his second motion to reopen asylum proceedings. The BIA denied this motion to reopen on the ground that it was untimely filed. [A 12]. The BIA also found, construing the motion to reopen to be based on changed country conditions, that petitioner had failed to meet his burden of establishing the requisite changed circumstances. [A 12].
We review the decision not to reopen asylum proceedings for abuse of discretion. See Kaur v. Board of Immigration Appeals, 418 F.3d 232 (2d Cir.2005) (per curiam). An abuse of discretion “may be found in those circumstances where the Board’s decision provides no rational explanation, inexplicably departs from established polices, is devoid of any reasoning, or contains only summary conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. United States Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001) (internal citations omitted). We have reviewed the record on appeal, and we affirm the denial of the motion to reopen for substantially the same reasons stated in the BIA’s per curiam opinion of October 3, 2003.
Accordingly, the petition for review is hereby DENIED.